IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40861
                      USDC No. CR-C-89-125-1
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHARLES DANIEL DEARING, JR.,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        - - - - - - - - - -
                          January 31, 1996

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Dearing, Jr., requests leave to appeal in forma

pauperis (IFP) the district court's denial of his motion to

emigrate upon release from custody.   Because Dearing's appeal

fails to present a nonfrivolous issue, his motion for IFP is

DENIED.   See Jackson v. Dallas Police Dep't, 811 F.2d 260, 261

(5th Cir. 1986).   The appeal is DISMISSED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.